Name: Commission Regulation (EC) No 1590/94 of 30 June 1994 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for in the Interim Agreement between the Community and Bulgaria and Romania
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  European construction;  Europe;  animal product
 Date Published: nan

 No L 167/16 Official Journal of the European Communities 1 . 7. 94 COMMISSION REGULATION (EC) No 1590/94 of 30 June 1994 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for in the Interim Agreement between the Community and Bulgaria and Romania nity market for products originating in the countries concerned and in particular for certain agriculture products listed in Annexes XHIa for Bulgaria and XIa and Xlla for Romania to the Interim Agreements ; Whereas, while bearing in mind the provisions of the Interim Agreement Intended to guarantee the origin of the product, the administration of the said arrangements should be based on import licences ; whereas, to that end, the detailed rules for submission of the applications and the information which must appear on the applications and licences, by way of derogation from Article 8 of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products (9), as last amended by Regulation (EC) No 3519/93 (10), should be laid down ; whereas, in addition, provision should be made for the certificates and licences to be issued after a period of consideration, applying, where necessary, a single percentage of acceptance ; Whereas, in order to ensure proper administration of the system, the security for import licences under the said system should be fixed at ECU 30 per 100 kg ; whereas, in view of the likelihood of speculation inherent in the system in the pigmeat sector, precise conditions gover ­ ning access by operators to the said system should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3641 /93 of 20 December 1993 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and the Republic of Bulgaria of the other part ('), and in parti ­ cular Article 1 thereof, Having regard to Council Regulation (EC) No 3642/93 of 20 December 1993 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and Romania of the other part (2), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (3), as last amended by Regulation (EEC) No 1249/89 (4), and in particular Article 22 thereof, Whereas the Interim Agreement on trade and trade ­ related matters between the Community and the Republic of Bulgaria (*), signed in Brussels on 8 March 1993, entered into force on 31 December 1993 ; whereas the Interim Agreement on trade and trade-related matters between the Community and Romania (*), signed in Brus ­ sels on 1 February 1993, entered into force on 1 May 1993 ; whereas the said Agreements provide for a reduc ­ tion in the import levy for meat of domestic swine, fresh, chilled or frozen, falling within CN codes 0203, 1601 00 and 1602 within certain quantity limits ; whereas it is necessary therefore to lay down certain detailed rules of application in this respect ; Whereas Additional Protocols to the abovementioned Interim Agreements have been concluded, the application of which from 1 July 1994 has been adopted by Council Decision 94/48/EC Q and by Council Decision 94/49/EC (8) in order to improve access to the Commu ­ HAS ADOPTED THIS REGULATION : Article 1 All imports into the Community under the arrangements provided for in Article 15 (2) and (4) of the Interim Agreements of products in groups 14, 15, 16 and 17 referred to in Annex I to this Regulation shall be subject to the presentation of an import licence. The quantities of products to which these arrangements apply and the rate of reduction in the levy shall be those listed by group in Annex I. (') OJ No L 333, 31 . 12. 1993, p. 16. (2) OJ No L 333, 31 . 12. 1993, p . 17. (3) OJ No L 282, 1 . 11 . 1975, p. 1 . 0 OJ No L 129, 11 . 5. 1989, p. 12. 0 OJ No L 323, 23. 12. 1993, p. 2. ( «) OJ No L 81 , 2. 4. 1993, p. 2. o OJ No L 25, 29. 1 . 1994, p. 21 . (8) OJ No L 25, 29. 1 . 1994, p. 26. 0 OJ No L 331 , 1 . 12. 1988, p. 1 . (10) OJ No L 320, 22. 12. 1993, p. 16. 1 . 7. 94 Official Journal of the European Communities No L 167/17 Subject to the provisions of Article 2, the rate of reduction in the levy shall be that in force during the period in which applications are submitted. Reglamento (CE) n ° 1590/94 Forordning (EF) nr. 1590/94 Verordnung (EG) Nr. 1590/94 KavoviojxÃ ³? (EK) apiS. 1590/94 Regulation (EC) No 1590/94 RÃ ¨glement (CE) n ° 1590/94 Regolamento (CE) n. 1590/94 Verordening (EG) nr. 1590/94 Regulamento (CE) n? 1590/94. Article 2 The quantities referred to in Article 1 shall be staggered for each period referred to in Annex I are as follows :  25 % in the period 1 July to 30 September,  25 % in the period 1 October to 31 December,  25 % in the period 1 January to 31 March,  25 % in the period 1 April to 30 June. Article 3 The import licences referred to in Article 1 shall be subject to the following provisions : (a) applicants for import licences must be natural or legal persons who, at the time applications are submitted, must prove to the satisfaction of the competent autho ­ rities in the Member States that they have been active in trade with third countries in products in the pigmeat sector for at least the preceding 12 months. However, retail establishments or restaurants selling their products to final consumers are excluded from the benefits of this regime ; (b) the licence application may contain only one of the group numbers referred to in Annex I to this Regula ­ tion. The application may relate to several products covered by different CN codes and originating in one of the countries covered by this Regulation. In such cases, all the CN codes shall be indicated in section 16 and their designation in section 15. A licence application must relate to at least one tonne and to a maxiumum of 25 % of the quantity available for the group concerned and the period as specified in Article 2 ; (c) section 8 of licence applications and licences shall show the country of origin ; licences shall carry with them an obligation to import from the country indi ­ cated ; (d) section 20 of licence applications and licences shall show one of the following : Article 4 1 . Licence applications shall be lodged during the first 10 days only of each period as specified in Article 2. 2. Licence applications shall only be admissible where the applicant declares in writing that he has not submitted and undertakes not to submit any applications, in respect of the current period, concerning products in the same group in the Member State in which his appli ­ cation is lodged or in other Member States ; where an applicant submits more than one application relating to products in the same group, all applications from that person shall be inadmissible. 3 . The Member State shall notify the Commission, on the third working day following the end of the applica ­ tion submission period, of applications lodged for each of the products in the groups. Such notification shall include a list of applicants and a statement of the quantities applied for in each group. All notifications, including notifications that there have been no applications, shall be made by telelx or fax on the working day stipulates, drawn up on the model shown in Annex II in cases where no application is made, and on the models shown in Annexes II and III in cases where applications have been made. 4. The Commission shall decide as quickly as possible to what extent quantities may be awarded in respect of applications as referred to in Article 3 . If quantities in respect of which licences have been applied for exceed the quantities available, the Commis ­ sion shall fix a single percentage of acceptance in quanti ­ ties applied for. If the overall quantity for which applications have been submitted is less than the quantity available, the Commis ­ sion shall calculate the quantity remaining, which shall be added to the quantity available in respect of the following period. 5. Licences shall be issued as quickly as possible after the Commission has taken its decision . 6 . Licences issued shall be valid throughout the Community. Reglamento (CE) n ° 1590/94 Forordning (EF) nr. 1590/94 Verordnung (EG) Nr. 1590/94 Kavoviap.0? (EK) apiO. 1590/94 Regulation (EC) No 1590/94 RÃ ¨glement (CE) n ° 1590/94 Regolamento (CE) n. 1590/94 Verordening (EG) nr. 1590/94 Regulamento (CE) n? 1 590/94 ; (e) section 24 of licences shall show one of the following : No L 167/18 Official Journal of the European Communities 1 . 7. 94 Article 5 However, Article 8 (4) of that Regulation notwithstanding, the quantity imported under this Regulation may not exceed that shown in sections 17 and 18 of the import licence. The figure 0 shall accordingly be entered in section 19 of the licence. Article 8 The imported products shall be placed in free circulation on presentation of an EUR 1 certificate issued by the exporting country in accordance with Protocol 4 annexed to the Interim Agreements. Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1994. For the purposes of Article 21 (2) of Regulation (EEC) No 3719/88 , import licences shall be valid for 150 days from the date of actual issue. Import licences issued pursuant to this Regulation shall not be transferable. Article 6 A security of ECU 30 per 100 kilograms shall be lodged for import licence applications for all products referred to in Article 1 . Article 7 Without prejudice to the provisions of this Regulation, Regulation (EEC) No 3719/88 shall apply. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1994. For the Commission Rene STEICHEN Member of the Commission 1 . 7. 94 Official Journal of the European Communities No L 167/19 ANNEX I A. Products originating in Bulgaria Levy reduction of 60 % (tonnes) Group No CN code 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 1 July 1996 to 30 June 1997 14 0203 11 10 180 190 200 0203 29 55 (*) f) Excluding tenderloin presented alone. B. Products originating in Romania I. Levy reduction of 50 % (tonnes) Group No CN code 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 1 July 1996 to 30 June 1997 15 1601 00 91 710 760 820 1601 00 99 16 1602 41 10 1 180 1 270 1 360 1602 4210 1602 4911 1602 4913 1602 49 15 1602 49 19 1602 49 30 1602 49 50 II. Levy reduction of 60 % (tonnes) Group No CN code 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 1 July 1996 to 30 June 1997 17 0203 11 10 10 640 11 450 12 270 0203 1211 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0 0203 19 59 0203 21 10 0203 2211 0203 22 19 0203 29 1 1 0203 29 13 0203 29 15 0203 29 55 (*) 0203 29 59 (*) Excluding tenderloin presented alone. No L 167/20 Official Journal of the European Communities 1 . 7. 94 ANNEX II Application of Regulation (EC) No 1590/94 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/3-Pigmeat sector Request for import licences at reduced levies Date Period Member State : Sender : Contact : Telephone No : Telefax No : Group No Quantity demanded 14 15 16 17 ANNEX III Application of Regulation (EC) No 1590/94 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/3-Pigmeat sector Request for import licences Date Period at reduced levies \ Member State Group No CN code Declarer (name and address) Quantity(tonnes) Total tonnes of group number